Dismissed and Memorandum Opinion filed June 18, 2009







Dismissed
and Memorandum Opinion filed June 18, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01181-CV
____________
 
FELIPE ANZALDUA, Appellant
 
V.
 
RAMCO DIRECTIONAL DRILLING, INC., Appellee
 

 
On Appeal from the
190th District Court
Harris County,
Texas
Trial Court Cause
No. 2007-42482
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed October 8, 2008.  On June 11, 2009, appellant
filed an unopposed motion to dismiss the appeal because the case has settled.  
See Tex. R. App. P. 42.1. 
The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Anderson, Guzman, and Boyce.